DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The cross references related to this application cited in the specification must be updated (i.e. update the relevant status, with PTO serial numbers or patent numbers where appropriate, on paragraph 0001). The entire specification should be so revised.


Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 appear to include typographical error. Specifically, “the server” on line 2. However “the server” is not mentioned on claims 1 and 10. 
For the purpose of this office action the Examiner would assume that “the server” is  “the one or more cloud computing systems”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 1-9 do not invoke 35 U.S.C. 112(f) because it recites defined or sufficient structure as described in the specification.
Claim 1 recites “…listener...configured to...", “…one or more cloud computing systems...configured to…” and their respective functional languages and therefore meets two of the three prong analysis. 
However, claim 1 recites sufficiently definite structure because the structures (“…listener...configured to...", “…one or more cloud computing systems...configured to…”) are described in the specification (paragraph 0082) as structures for performing the respective functions and as such are not generic placeholder, (for instance “means to”, "means for", “module for" and the like) and therefore does not meet the third prong analysis and are presumed not to invoke 35 U.S.C. 112(f).
Claims 2-9 are presumed not to invoke 35 U.S.C. 112(f) for the same reason as claim 1 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/708,036 to Basker et al. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim limitations of the instant application are present in the 16/708,036 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Application No.16/708,036
Instant Application No. 17/506,292
Claim 1:
     A system, comprising: a user computing system comprising a robotic process automation (RPA) robot and a listener; and a server, wherein the listener is configured to: monitor user interactions with the RPA robot via the user computing system and log data pertaining to the interactions, and transmit the logged data pertaining to the user interactions to the server, and the server is configured to: receive the logged data pertaining to the user interactions, determine whether a modification should be made to an RPA workflow for the RPA robot based on the logged data, and when the server determines that the modification should be made and the modification is addressable by inserting an activity or sequence of activities into the RPA workflow for the RPA robot, insert the activity or sequence of activities into the RPA workflow for the RPA robot that makes the determined modification.










Claim 2:
      The system of claim 1, wherein the server is further configured to: generate a new version of the RPA robot using the modified RPA workflow; and deploy the new version of the RPA robot to the user computing system.  
Claim 3:
   The system of claim 1, wherein the user computing system is configured to: receive a new version of the RPA robot from the server; and deploy the new version of the RPA robot.  



Claim 4:
     The system of claim 1, wherein the logged data comprises exceptions noted by the user via the user computing system during operation of the RPA robot.  




Claim 5:
    The system of claim 4, wherein the exceptions pertain to errors by the RPA robot, user preferences, or both.  


Claim 6:
    The system of claim 1, wherein the determination of whether a modification should be made is based on a predetermined number of exceptions of a same type being received, due to passage of a predetermined amount of time, based on an exception frequency, or any combination thereof. 



Claim 7:
    The system of claim 1, wherein when the modification is not addressable by inserting the activity or sequence of activities into the RPA workflow, the server is further configured to: train a local machine learning (ML) model based on the logged data; and modify the RPA workflow to call the trained ML model.  



Claim 8:
    The system of claim 1, wherein the server is further configured to: collect logged data pertaining to interactions of other users of other computing systems with respective RPA robots, when exceptions for the user are similar to those in the collected logged data for a group of the other users that is a subset of all of the other users: train a community ML model for the subset of users, and modify the RPA workflow to call the community model, and when exceptions for the user are similar to those in the collected logged data for a group of the other users and exceeds a global retraining threshold: train a global ML model for all users, and modify the RPA workflow to call the global model.  




Claim 9:
   The system of claim 1, wherein the logged data is transmitted to the server by the listener as part of a heartbeat message to a conductor application running on the server.  





Claim 10:
   A non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to: monitor user interactions with a robotic process automation (RPA) robot via a user computing system and log data pertaining to the interactions, the logged data comprising exceptions; transmit the logged data pertaining to the user interactions to a server; receive a new version of the RPA robot from the server that has been modified to address the exceptions in the logged data; and deploy the new version of the RPA robot.  




Claim 11:
    The non-transitory computer-readable medium of claim 10, wherein the exceptions pertain to errors by the RPA robot, user preferences, or both.   
Claim 12: 
    The non-transitory computer-readable medium of claim 10, wherein the logged data is transmitted to the one or more cloud computing systems of the cloud RPA system as part of a heartbeat message to a conductor application running on the one or more cloud computing systems.  


Claim 13:
    The non-transitory computer-readable medium of claim 10, wherein the logged data is sent to the server after a predetermined amount of data has been collected, after a predetermined time period has elapsed, or both.  



Claim 14:
       A computer-implemented method, comprising: receiving, by a computing system, logged data pertaining to interactions of a user with a robotic process automation (RPA) robot; determining, by the computing system, whether a modification should be made to an RPA workflow for the RPA robot based on the logged data; and when the computing system determines that the modification should be made and the modification is addressable by inserting an activity or sequence of activities into the RPA workflow for the RPA robot, inserting the activity or sequence of activities into the RPA workflow for the RPA robot that makes the determined modification, by the computing system.  






Claim 15:
      The computer-implemented method of claim 14, further comprising: generating a new version of the RPA robot, by the computing system, using the modified RPA workflow; and deploying the new version of the RPA robot, by the computing system.  


Claim 16:
   The computer-implemented method of claim 14, wherein the logged data comprises exceptions noted by the user during operation of the RPA robot.  


Claim 17:
     The computer-implemented method of claim 16, wherein the exceptions pertain to errors by the RPA robot, user preferences, or both.  


Claim 18:
   The computer-implemented method of claim 14, wherein the determination of whether a modification should be made is based on a predetermined number of exceptions of a same type being received, due to passage of a predetermined amount of time, based on an exception frequency, or any combination thereof.  

Claim 19:
   The computer-implemented method of claim 14, wherein when the modification is not addressable by inserting the activity or sequence of activities into the RPA workflow, the method further comprises: training a local machine learning (ML) model based on the logged data, by the computing system; and modifying the RPA workflow to call the trained ML model, by the computing system. 


Claim 20:
   The computer-implemented method of claim 14, further comprising: collecting logged data pertaining to interactions of other users with respective RPA robots, by the computing system; when exceptions for the user are similar to those in the collected logged data for a group of the other users that is a subset of all of the other users: training a community ML model for the subset of users, by the computing system, and Page 7 of 9U.S. Application No. 16/708,036 Preliminary Amendment dated March 17, 2022 modifying the RPA workflow to call the community model, by the computing system; and when exceptions for the user are similar to those in the collected logged data for a group of the other users and exceeds a global retraining threshold: training a global ML model for all users, by the computing system, and modifying the RPA workflow to call the global model.

Claim 1:
      A cloud robotic process automation (RPA) system, comprising: a user computing system comprising an RPA robot and a listener; and one or more cloud computing systems configured to perform human-in-the-loop RPA robot training using artificial intelligence (Al), wherein the listener is configured to: monitor user interactions with the RPA robot via the user computing system and log data pertaining to the interactions, and transmit the logged data pertaining to the user interactions to the one or more cloud computing systems, and the one or more cloud computing systems are configured to: receive the logged data pertaining to the user interactions, determine whether a modification should be made to an RPA workflow for the RPA robot based on the logged data, and when the one or more cloud computing systems determine that the modification should be made and the modification is addressable by inserting an activity or sequence of activities into the RPA workflow for the RPA robot, insert the activity or sequence of activities into the RPA workflow for the RPA robot that makes the determined modification.  

Claim 2:
    The cloud RPA system of claim 1, wherein the server is further configured to: generate a new version of the RPA robot using the modified RPA workflow; and deploy the new version of the RPA robot to the user computing system.  
Claim 3:
      The cloud RPA system of claim 1, wherein the user computing system is configured to: receive a new version of the RPA robot from the one or more cloud computing systems; and deploy the new version of the RPA robot.  


Claim 4:
    The cloud RPA system of claim 1, wherein the logged data comprises exceptions noted by the user via the user computing system during operation of the RPA robot.  




Claim 5:
   The cloud RPA system of claim 4, wherein the exceptions pertain to errors by the RPA robot, user preferences, or both.  


Claim 6:
    The cloud RPA system of claim 1, wherein the determination of whether a modification should be made is based on a predetermined number of exceptions of a same type being received, due to passage of a predetermined amount of time, based on an exception frequency, or any combination thereof. 


Claim  7:
     The cloud RPA system of claim 1, wherein when the modification is not addressable by inserting the activity or sequence of activities into the RPA workflow, the one or more cloud computing systems are further configured to: train a local machine learning (ML) model based on the logged data; and modify the RPA workflow to call the trained ML model.  


Claim 8:
    The cloud RPA system of claim 1, wherein the one or more cloud computing systems are further configured to: collect logged data pertaining to interactions of other users of other computing systems with respective RPA robots, when exceptions for the user are similar to those in the collected logged data for a group of the other users that is a subset of all of the other users: train a community ML model for the subset of users, and modify the RPA workflow to call the community model, and when exceptions for the user are similar to those in the collected logged data for a group of the other users and exceeds a global retraining threshold: train a global ML model for all users, and Page 4 of 11U.S. Application No. 17/506,292 Preliminary Amendment dated March 4, 2022 modify the RPA workflow to call the global model.  



Claim 9:
    The cloud RPA system of claim 1, wherein the logged data is transmitted to the one or more cloud computing systems by the listener as part of a heartbeat message to a conductor application running on one or more cloud computing systems.  


Claim 10:
   A non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to: monitor user interactions with an RPA robot via a user computing system and log data pertaining to the interactions, the logged data comprising exceptions; transmit the logged data pertaining to the user interactions to one or more cloud computing systems of a cloud RPA system; receive a new version of the RPA robot from the one or more cloud computing systems of the cloud RPA system that has been modified to address the exceptions in the logged data; and deploy the new version of the RPA robot.  


Claim 11:
    The non-transitory computer-readable medium of claim 10, wherein the exceptions pertain to errors by the RPA robot, user 
preferences, or both.  
Claim 12:
   The non-transitory computer-readable medium of claim 10, wherein the logged data is transmitted to the one or more cloud computing systems of the cloud RPA system as part of a heartbeat message to a conductor application running on the one or more cloud computing systems.  


Claim 13:
    The non-transitory computer-readable medium of claim 10, wherein the logged data is sent to the one or more cloud computing systems of the cloud RPA system after a predetermined amount of data has been collected, after a predetermined time period has elapsed, or both.  

Claim 14:
      A computer-implemented method for performing human- in-the-loop robotic process automation (RPA) robot training using artificial intelligence (AI), comprising: receiving, by one or more cloud computing systems of a cloud RPA system, logged data pertaining to interactions of a user with an RPA robot; determining, by the one or more cloud computing systems, whether a modification should be made to an RPA workflow for the RPA robot based on the logged data; and when the one or more cloud computing systems determine that the modification should be made and the modification is addressable by inserting an activity or sequence of activities into the RPA workflow for the RPA robot, inserting the activity or sequence of activities into the RPA workflow for the RPA robot that makes the determined modification, by the one or more cloud computing systems.  

Claim 15:
   The computer-implemented method of claim 14, further comprising: generating a new version of the RPA robot, by the one or more cloud computing systems, using the modified RPA workflow; and deploying the new version of the RPA robot, by the one or more cloud computing systems.  

Claim 16:
    The computer-implemented method of claim 14, wherein the logged data comprises exceptions noted by the user during operation of the RPA robot.  


Claim 17:
   The computer-implemented method of claim 16, wherein the exceptions pertain to errors by the RPA robot, user preferences, or both.  


Claim 18:
   The computer-implemented method of claim 14, wherein the determination of whether a modification should be made is based on a predetermined number of exceptions of a same type being received, due to passage of a predetermined amount of time, based on an exception frequency, or any combination thereof.  

Claim 19:
   The computer-implemented method of claim 14, wherein when the modification is not addressable by inserting the activity or sequence of activities into the RPA workflow, the method further comprises: training a local machine learning (ML) model based on the logged data, by the one or more cloud computing systems; and modifying the RPA workflow to call the trained ML model, by the one or more cloud computing systems.  

Claim 20:
  The computer-implemented method of claim 14, further comprising: collecting logged data pertaining to interactions of other users with respective RPA robots, by the one or more cloud computing systems; when exceptions for the user are similar to those in the collected logged data for a group of the other users that is a subset of all of the other users: training a community ML model for the subset of users, by the one or more cloud computing systems, and modifying the RPA workflow to call the community model, by the one or more cloud computing systems; and when exceptions for the user are similar to those in the collected logged data for a group of the other users and exceeds a global retraining threshold: training a global ML model for all users, by the one or more cloud computing systems, and Page 8 of 11U.S. Application No. 17/506,292 Preliminary Amendment dated March 4, 2022 modifying the RPA workflow to call the global model, by the one or more cloud computing systems.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0287992 A1 to Berg et al. in view of U.S. Pub. No. 2018/0370033 A1 to Geffen et al. and further in view of C.N. No. 104985599 B to Wang et al.
 
As to claim 1, Berg teaches a cloud robotic process automation (RPA) system, comprising: 
a user computing system (Client Device 160) comprising a robotic process automation (RPA) robot and a listener (Frontend Capture Module 230); and 
wherein the listener (Frontend Capture Module 230) is configured to: 
monitor user interactions with the RPA robot via the user computing system and log data pertaining to the interactions, and transmit the logged data pertaining to the user interactions to the one or more cloud computing systems (“...The frontend capture module 230 gathers data regarding user interactions with the UI and stores the gathered data on a storage device of the client device 160 via the storage module 240. In response to a request from the application server 120, the frontend capture module 230 retrieves the stored data and transmits the stored data to the application server 120 via the communication module 210. In alternative embodiments, the process mining data is sent to the application server periodically (e.g., once per minute or once per hour) or in response to a particular interaction with the UI (e.g., detecting that a button was pressed that indicates that data entry is complete). In some example embodiments, the frontend capture module 230 is implemented as a JavaScript client that periodically transmits JavaScript object notation (JSON) JSON-formatted data to the application server 120. In other example embodiments, the process mining module 230 is implemented as a browser plugin. User-identifying data may be stripped from the process mining data by the frontend capture module 230 before the data is transmitted to the application server 120...The communication module 310 receives data sent to the process mining server 120 and transmits data from the process mining server 120. For example, the communication module 310 may receive, from the client device 160, a frontend process mining data. The communication module 310 provides the frontend process mining data to the process mining module 330, stores submitted data in the database of the database server 130 via the storage module 350, or any suitable combination there...” paragraphs 0028/0030), and the one or more cloud computing systems are configured to: 
receive the logged data pertaining to the user interactions (“...The communication module 310 receives data sent to the process mining server 120 and transmits data from the process mining server 120. For example, the communication module 310 may receive, from the client device 160, a frontend process mining data. The communication module 310 provides the frontend process mining data to the process mining module 330, stores submitted data in the database of the database server 130 via the storage module 350, or any suitable combination there...” paragraph 0030).
Berg is silent with reference to determine whether a modification should be made to an RPA workflow for the RPA robot based on the logged data, 
when the one or more cloud computing systems determines that the modification should be made and the modification is addressable by inserting an activity or sequence of activities into the RPA workflow for the RPA robot, insert the activity or sequence of activities into the RPA workflow for the RPA robot that makes the determined modification and 
one or more cloud computing systems configured to perform human-in-the-loop RPA robot training using artificial intelligence (Al).  
Geffen teaches determine (Evaluators Unit 108) whether a modification should be made to an RPA workflow for the RPA robot based on the logged data (Failed Tasks Queue Database 106) (“...In some embodiments, system 100 may further comprise an evaluators unit 108, which may be configured to evaluate the failed tasks that are stored in failed tasks queue database 106. In some embodiments, evaluators unit 108 may actively pull or passively receive the failed tasks from failed tasks queue database 106 in order to determine the reason and nature of their failure. In some embodiments, evaluators unit 108 may comprise human operators who may review the failed tasks, locate where the process of completing the task was “broken”, and did not continue to the next step of the task or process of completing the task. According to some embodiments, the evaluators in evaluators unit 108 may manually complete the incomplete or failed tasks in a step-by-step manner, while the successful manual execution steps that lead to the completion of the failed tasks may be recorded in real-time...” paragraph 0047), and 
when the one or more cloud computing systems determines that the modification should be made and the modification is addressable by inserting an activity or sequence of activities into the RPA workflow for the RPA robot, insert the activity or sequence of activities into the RPA workflow for the RPA robot that makes the determined modification (Failure Evaluation Processor 110/updated automation process) (“...In some embodiments, system 100 may comprise a failure evaluation processor 110. Failure evaluation processor 110 may receive each of the recorded manually successfully executed steps per each failed task from the evaluators unit 108. In some embodiments, failure evaluation processor 110 may compare the recorded successful execution steps with the failed task types, and may evaluate the successful execution steps with respect to the failed tasks type in order to provide selected execution steps that best fix the tasks that the robotic process automation unit 104 failed to complete. In some embodiments, by determining the type of each of the failed tasks, and by determining the successful execution steps per each failed task, failure evaluation processor 110 may be configured to select the most suitable flow or path of successful execution steps per each of the failed tasks...According to some embodiments, the selected steps that together form a new and successful path per each failed task may be transferred to robotic process control unit 112. In some embodiments, robotic process control unit 112 may update the automation process in order to adapt the process such to overcome the encountered failures. The updated automation process may be published to robotic process unit 104 in order to prevent future failures similar to the ones encountered thus far....” paragraphs 0048/0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg with the teaching of Geffen because the teaching of Geffen would improve the system of Berg by providing a technique for detecting and fixing robotic process automation failures (Geffen Abstract).
Wang teaches one or more cloud computing systems configured to perform human-in-the-loop RPA robot training using artificial intelligence (Al) (“...according to an embodiment of the present invention based on artificial intelligent control method of intelligent robot, can real time collect the user voice signal and/or the image signal, automatically control the intelligent robot executes corresponding operations after the artificial intelligence analysis, rich with means for user interaction. In addition, movement of the intelligent robot is completely self-conscious movement based on feedback mode of vision and hearing, has easy user operation, and more completely embodies the intelligence of the intelligent robot and improve the use experience of the user... Furthermore, the invention claims an intelligent robot, comprising: any one of the one embodiment of the intelligent robot control system based on artificial intelligent . collecting the user of the intelligent robot can real time voice signal and/or image signal, automatically control the intelligent robot executes corresponding operations after the artificial intelligent analysis of abundant with means for user interaction. In addition, movement of the intelligent robot is completely self-conscious movement based on feedback mode of vision and hearing, has easy user operation, and more completely embodies the intelligence of the intelligent robot and improve the use experience of the user...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Geffen with the teaching of Wang because the teaching of Wang would improve the system of Berg and Geffen by providing artificial intelligent for controlling intelligent robot.
As to claim 2, Geffen teaches the system of claim 1, wherein the server is further configured to: generate a new version of the RPA robot using the modified RPA workflow; and deploy the new version of the RPA robot to the user computing system (“...As will be further detailed with respect to FIG. 4, according to some embodiments, between each two adjacent steps of a task or process, there may be defined a transition. If a process comprises moving from step A to step B, then the transition was complete. However, in case of a failure (e.g., due to a change in the process or in the screens operating the process), the process or task may not proceed from step A to step B, thus indicating a failure in the transition point between step A to step B. Failure evaluation processor 110 may be configured to run an examination on all transitions between each two adjacent steps in each of the failed tasks, and compare these transitions to each of the recorded successful execution steps. The failure evaluation processor 110 may detect the transitions that were the point of failure. According to some embodiments, the failure evaluation processor 110 may compare all the successful transitions to the failed, and from all the successful transitions select the ones with highest commonality score (e.g., transitions that are most common and which appeared in most successful execution steps per failed task type). These steps of high commonality score, which together create a new path, would be defined as the new execution steps according to which robotic process automation unit 104 is to complete or accomplish similar tasks pulled from task queue database 102...According to some embodiments, the selected steps that together form a new and successful path per each failed task may be transferred to robotic process control unit 112. In some embodiments, robotic process control unit 112 may update the automation process in order to adapt the process such to overcome the encountered failures. The updated automation process may be published to robotic process unit 104 in order to prevent future failures similar to the ones encountered thus far...” paragraphs 0049/0050/0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Wang with the teaching of Geffen because the teaching of Geffen would improve the system of Berg and Wang by providing a technique for detecting and fixing robotic process automation failures (Geffen Abstract).

As to claim 3, Geffen teaches the system of claim 1, wherein the user computing system is configured to: receive a new version of the RPA robot from the one or more cloud computing systems; and deploy the new version of the RPA robot (“...As will be further detailed with respect to FIG. 4, according to some embodiments, between each two adjacent steps of a task or process, there may be defined a transition. If a process comprises moving from step A to step B, then the transition was complete. However, in case of a failure (e.g., due to a change in the process or in the screens operating the process), the process or task may not proceed from step A to step B, thus indicating a failure in the transition point between step A to step B. Failure evaluation processor 110 may be configured to run an examination on all transitions between each two adjacent steps in each of the failed tasks, and compare these transitions to each of the recorded successful execution steps. The failure evaluation processor 110 may detect the transitions that were the point of failure. According to some embodiments, the failure evaluation processor 110 may compare all the successful transitions to the failed, and from all the successful transitions select the ones with highest commonality score (e.g., transitions that are most common and which appeared in most successful execution steps per failed task type). These steps of high commonality score, which together create a new path, would be defined as the new execution steps according to which robotic process automation unit 104 is to complete or accomplish similar tasks pulled from task queue database 102... According to some embodiments, the selected steps that together form a new and successful path per each failed task may be transferred to robotic process control unit 112. In some embodiments, robotic process control unit 112 may update the automation process in order to adapt the process such to overcome the encountered failures. The updated automation process may be published to robotic process unit 104 in order to prevent future failures similar to the ones encountered thus far...” paragraphs 0049/0050/0055). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg with the teaching of Geffen because the teaching of Berg and Wang would improve the system of Berg and Wang by providing a technique for detecting and fixing robotic process automation failures (Geffen Abstract).

As to claim 4, Geffen teaches the system of claim 1, wherein the logged data (Queue Database 106) comprises exceptions noted by the user via the user computing system during operation of the RPA robot (“...In some embodiments, system 100 may further comprise a failed tasks queue database 106, which may be configured to collect and store tasks that robotic processing automation unit 104 was unable to complete, e.g., failed tasks. As explained above, there may be many reasons for failure to accomplish or complete a task received in system 100 by a third party. Thus, some of the tasks may not be completed by robotic processing automation unit 104, and are thus titled as ‘failed tasks’. All failed tasks may be collected and stored by failed tasks queue database 106...” paragraphs 0046/0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Wang with the teaching of Geffen because the teaching of Geffen would improve the system of Berg and Wang by providing a technique for collecting and storing failure/error information for later retrieval and use.

As to claim 5, Geffen teaches the system of claim 4, wherein the exceptions pertain to errors by the RPA robot, user preferences, or both (Queue Database 106) (“...In some embodiments, system 100 may further comprise a failed tasks queue database 106, which may be configured to collect and store tasks that robotic processing automation unit 104 was unable to complete, e.g., failed tasks. As explained above, there may be many reasons for failure to accomplish or complete a task received in system 100 by a third party. Thus, some of the tasks may not be completed by robotic processing automation unit 104, and are thus titled as ‘failed tasks’. All failed tasks may be collected and stored by failed tasks queue database 106...” paragraphs 0046/0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Wang with the teaching of Geffen because the teaching of Berg and Wang would improve the system of Geffen by providing a technique for collecting and storing failure/error information for later retrieval and use.
 
As to claim 6, Geffen teaches the system of claim 1, wherein the determination of whether a modification should be made is based on a predetermined number of exceptions of a same type being received, due to passage of a predetermined amount of time, based on an exception frequency (pre-defined threshold), or any combination thereof (“...According to operation 210, the failed tasks may be pulled for manual execution, e.g., by evaluators unit 108. The manual execution of the failed tasks may be recorded and store in real time database 120. In addition, failed tasks as well as their manual execution (of operation 210) may be transferred to failure evaluation processor 110. According to operation 212, failure evaluation processor 110 may compare execution steps of similar failed tasks, and a commonality score may be calculated per each of the manual successfully executed steps. The steps of highest commonality score or of a commonality score that is above a pre-defined threshold may be selected as the steps that would replace the steps causing the task execution to fail...” paragraphs 0054/0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Wang with the teaching of Geffen because the teaching of Geffen would improve the system of Berg and Wang by providing a technique of optimally determining a failed tasks to be updated/modified.

As to claim 14, Berg teaches a computer-implemented method, comprising: 
receiving, by a computing system of a cloud RPA system, logged data pertaining to interactions of a user with a robotic process automation (RPA) robot (“...The communication module 310 receives data sent to the process mining server 120 and transmits data from the process mining server 120. For example, the communication module 310 may receive, from the client device 160, a frontend process mining data. The communication module 310 provides the frontend process mining data to the process mining module 330, stores submitted data in the database of the database server 130 via the storage module 350, or any suitable combination there...” paragraph 0030).
Berg is silent with reference to determining, by the computing system, whether a modification should be made to an RPA workflow for the RPA robot based on the logged data,  
when the computing system determines that the modification should be made and the modification is addressable by inserting an activity or sequence of activities into the RPA workflow for the RPA robot, inserting the activity or sequence of activities into the RPA workflow for the RPA robot that makes the determined modification, by the computing system and 
one or more cloud computing systems configured to perform human-in-the-loop RPA robot training using artificial intelligence (Al).
Geffen teaches determining, by the computing system, whether a modification should be made to an RPA workflow for the RPA robot based on the logged data (“...In some embodiments, system 100 may further comprise an evaluators unit 108, which may be configured to evaluate the failed tasks that are stored in failed tasks queue database 106. In some embodiments, evaluators unit 108 may actively pull or passively receive the failed tasks from failed tasks queue database 106 in order to determine the reason and nature of their failure. In some embodiments, evaluators unit 108 may comprise human operators who may review the failed tasks, locate where the process of completing the task was “broken”, and did not continue to the next step of the task or process of completing the task. According to some embodiments, the evaluators in evaluators unit 108 may manually complete the incomplete or failed tasks in a step-by-step manner, while the successful manual execution steps that lead to the completion of the failed tasks may be recorded in real-time...” paragraph 0047), and 
when the computing system determines that the modification should be made and the modification is addressable by inserting an activity or sequence of activities into the RPA workflow for the RPA robot, inserting the activity or sequence of activities into the RPA workflow for the RPA robot that makes the determined modification, by the computing system (Failure Evaluation Processor 110) (“...In some embodiments, system 100 may comprise a failure evaluation processor 110. Failure evaluation processor 110 may receive each of the recorded manually successfully executed steps per each failed task from the evaluators unit 108. In some embodiments, failure evaluation processor 110 may compare the recorded successful execution steps with the failed task types, and may evaluate the successful execution steps with respect to the failed tasks type in order to provide selected execution steps that best fix the tasks that the robotic process automation unit 104 failed to complete. In some embodiments, by determining the type of each of the failed tasks, and by determining the successful execution steps per each failed task, failure evaluation processor 110 may be configured to select the most suitable flow or path of successful execution steps per each of the failed tasks...According to some embodiments, the selected steps that together form a new and successful path per each failed task may be transferred to robotic process control unit 112. In some embodiments, robotic process control unit 112 may update the automation process in order to adapt the process such to overcome the encountered failures. The updated automation process may be published to robotic process unit 104 in order to prevent future failures similar to the ones encountered thus far..” paragraphs 0048/0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg with the teaching of Geffen because the teaching of Berg would improve the system of Berg by providing a technique for detecting and fixing robotic process automation failures (Geffen Abstract).
Wang teaches one or more cloud computing systems configured to perform human-in-the-loop RPA robot training using artificial intelligence (Al) (“...according to an embodiment of the present invention based on artificial intelligent control method of intelligent robot, can real time collect the user voice signal and/or the image signal, automatically control the intelligent robot executes corresponding operations after the artificial intelligence analysis, rich with means for user interaction. In addition, movement of the intelligent robot is completely self-conscious movement based on feedback mode of vision and hearing, has easy user operation, and more completely embodies the intelligence of the intelligent robot and improve the use experience of the user... Furthermore, the invention claims an intelligent robot, comprising: any one of the one embodiment of the intelligent robot control system based on artificial intelligent . collecting the user of the intelligent robot can real time voice signal and/or image signal, automatically control the intelligent robot executes corresponding operations after the artificial intelligent analysis of abundant with means for user interaction. In addition, movement of the intelligent robot is completely self-conscious movement based on feedback mode of vision and hearing, has easy user operation, and more completely embodies the intelligence of the intelligent robot and improve the use experience of the user...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Geffen with the teaching of Wang because the teaching of Wang would improve the system of Berg and Geffen by providing artificial intelligent for controlling intelligent robot.

As to claim 15, see the rejection of claim 2 above.

As to claims 16 and 17, see the rejection of claims 4 and 5 respectively.

As to claim 18, see the rejection of claim 6 above.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0287992 A1 to Berg et al. in view of U.S. Pub. No. 2018/0370033 A1 to Geffen et al. as applied to claims 1 and 14 above, and further in view of U.S. Pub. No. 2018/0370029 A1 to Hall et al.

As to claim 7, Berg as modified by Geffen teaches the system of claim 1, however it is silent with reference to wherein when the modification is not addressable by inserting the activity or sequence of activities into the RPA workflow, the one or more cloud computing systems is further configured to: train a local machine learning (ML) model based on the logged data; and modify the RPA workflow to call the trained ML model.  
Hall teaches wherein when the modification is not addressable by inserting the activity or sequence of activities into the RPA workflow, the one or more cloud computing systems is further configured to: train a local machine learning (ML) model based on the logged data; and modify the RPA workflow to call the trained ML model (script repair model) (“...The system, in response to determining that an error occurred during execution of the command, determines a modification for the command by applying, to the command, a script repair model that is trained using one or more automated scripts that each include commands and results that correspond to each command (340). In some implementations the system trains the script repair model using inputs provided by different users and across different systems. The system also trains the script repair model using results of those inputs. In some implementations, the script repair model uses neural networks and the system trains the script repair model using machine learning. In some implementations, the system learns the script repair model that describes a modification for an action. This script repair model may be, for example, a neural network or other machine learning algorithm. The system may use the script repair to simulate subsequent actions from any command. The system may use planning techniques on the script repair model to select a repair script or modification. In some implementations, the modification includes cropping an image included in the script and attempting to match the cropped image to the user interface...” paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Geffen with the teaching of Hall because the teaching of Hall would improve the system of Berg and Geffen by providing a neural network script repair model that describes a modification for an action by  correcting the script to  repair errors (Hall paragraph 0065).

	As to claim 19, see the rejection of claim 7 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0287992 A1 to Berg et al. in view of U.S. Pub. No. 2018/0370033 A1 to Geffen et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2006/0129367 A1 to Mishra et al.

As to claim 9, Berg as modified by Geffen teaches the system of claim 1, however it is silent with reference to wherein the logged data is transmitted to the one or more cloud computing systems by the listener as part of a heartbeat message to a conductor application running on the server.  
Mishra teaches wherein the logged data is transmitted to the one or more cloud computing systems by the listener as part of a heartbeat message to a conductor application running on the server (“..As another example of system health monitoring, in industrial robotic systems, error-logging mechanisms can include error codes that particularly point out a sub-system or action that failed. For example, in a robotic system, the system can generate specific error messages for a large class of failures at all locations in the system (e.g., motors, gripper, and force torque sensor on the robot and the storage and processing sub-systems of the controller). The robot can be connected to its controller through either a wired or wireless communication link. Active probing can be implemented to monitor the health of the communication link for detecting system health concerns...According to one embodiment, the system monitored by the process of FIG. 6 is a transaction processing system. For the purposes of this exemplary process, a schematic diagram of a transaction processing system 600 is illustrated in FIG. 6. Referring to FIG. 6, system 600 can include a frontend module 602 for receiving incoming transaction traffic. Frontend module 602 can then forward the incoming traffic to backend module 1 604 and backend module 2 606 based on a load balancing scheme. Backend modules 604 and 606 can perform transaction processing on the received transaction traffic and return response information to frontend module 602. In addition, one of backend modules 602 and 604 can handle the transaction processing duties of both modules 602 and 604 on the failure of the other module. Modules 602, 604, and 606 can forward log messages, probe responses, and heartbeat message to a log server and monitoring station 608...” paragraphs 0039/0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Geffen with the teaching of Mishra because the teaching of Mishra would improve the system of Berg and Geffen by providing a period signal generated by hardware or software to indicate normal operation or to synchronize other parts of a computer system.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0287992 A1 to Berg et al. in view of U.S. Pub. No. 2018/0370033 A1 to Geffen et al. 

As to claim 10, Berg teaches a non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to: 
monitor (Frontend Capture Module 230) user interactions with a robotic process automation (RPA) robot via a user computing system and log data pertaining to the interactions (“...The frontend capture module 230 gathers data regarding user interactions with the UI and stores the gathered data on a storage device of the client device 160 via the storage module 240. In response to a request from the application server 120, the frontend capture module 230 retrieves the stored data and transmits the stored data to the application server 120 via the communication module 210. In alternative embodiments, the process mining data is sent to the application server periodically (e.g., once per minute or once per hour) or in response to a particular interaction with the UI (e.g., detecting that a button was pressed that indicates that data entry is complete). In some example embodiments, the frontend capture module 230 is implemented as a JavaScript client that periodically transmits JavaScript object notation (JSON) JSON-formatted data to the application server 120. In other example embodiments, the process mining module 230 is implemented as a browser plugin. User-identifying data may be stripped from the process mining data by the frontend capture module 230 before the data is transmitted to the application server 120...The communication module 310 receives data sent to the process mining server 120 and transmits data from the process mining server 120. For example, the communication module 310 may receive, from the client device 160, a frontend process mining data. The communication module 310 provides the frontend process mining data to the process mining module 330, stores submitted data in the database of the database server 130 via the storage module 350, or any suitable combination there...” paragraphs 0028/0030); and
transmit the logged data pertaining to the user interactions to a server (“...The communication module 310 receives data sent to the process mining server 120 and transmits data from the process mining server 120. For example, the communication module 310 may receive, from the client device 160, a frontend process mining data. The communication module 310 provides the frontend process mining data to the process mining module 330, stores submitted data in the database of the database server 130 via the storage module 350, or any suitable combination there...” paragraph 0030). 
Berg is silent with reference to the logged data comprising exceptions,
receive a new version of the RPA robot from the one or more cloud computing systems that has been modified to address the exceptions in the logged data, and 
deploy the new version of the RPA robot.  
	Geffen teaches the logged data comprising exceptions (failed tasks),
receive a new version of the RPA robot from the one or more cloud computing systems that has been modified to address the exceptions in the logged data (Failure Evaluation Processor 110), and 
deploy the new version of the RPA robot (“...In some embodiments, system 100 may comprise a failure evaluation processor 110. Failure evaluation processor 110 may receive each of the recorded manually successfully executed steps per each failed task from the evaluators unit 108. In some embodiments, failure evaluation processor 110 may compare the recorded successful execution steps with the failed task types, and may evaluate the successful execution steps with respect to the failed tasks type in order to provide selected execution steps that best fix the tasks that the robotic process automation unit 104 failed to complete. In some embodiments, by determining the type of each of the failed tasks, and by determining the successful execution steps per each failed task, failure evaluation processor 110 may be configured to select the most suitable flow or path of successful execution steps per each of the failed tasks... According to some embodiments, the selected steps that together form a new and successful path per each failed task may be transferred to robotic process control unit 112. In some embodiments, robotic process control unit 112 may update the automation process in order to adapt the process such to overcome the encountered failures. The updated automation process may be published to robotic process unit 104 in order to prevent future failures similar to the ones encountered thus far...” paragraph 0048/0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg with the teaching of Geffen because the teaching of Geffen would improve the system of Berg by providing a technique for detecting and fixing robotic process automation failures (Geffen Abstract).

As to claim 11, Geffen teaches the non-transitory computer-readable medium of claim 10, wherein the exceptions pertain to errors by the RPA robot, user preferences, or both (Queue Database 106) (“...In some embodiments, system 100 may further comprise a failed tasks queue database 106, which may be configured to collect and store tasks that robotic processing automation unit 104 was unable to complete, e.g., failed tasks. As explained above, there may be many reasons for failure to accomplish or complete a task received in system 100 by a third party. Thus, some of the tasks may not be completed by robotic processing automation unit 104, and are thus titled as ‘failed tasks’. All failed tasks may be collected and stored by failed tasks queue database 106...” paragraphs 0046/0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Wang with the teaching of Geffen because the teaching of Berg and Wang would improve the system of Geffen by providing a technique for collecting and storing failure/error information for later retrieval and use.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0287992 A1 to Berg et al. in view of U.S. Pub. No. 2018/0370033 A1 to Geffen et al. as applied to claim 10 above, and further in view of U.S. Pub. No. 2006/0129367 A1 to Mishra et al.

As to claim 12, Berg as modified by Geffen teaches the non-transitory computer-readable medium of claim 10, however it is silent with reference to wherein the logged data is transmitted to the one or more cloud computing systems by the listener as part of a heartbeat message to a conductor application running on the server.  
Mishra teaches wherein the logged data is transmitted to the one or more cloud computing systems by the listener as part of a heartbeat message to a conductor application running on the server (“..As another example of system health monitoring, in industrial robotic systems, error-logging mechanisms can include error codes that particularly point out a sub-system or action that failed. For example, in a robotic system, the system can generate specific error messages for a large class of failures at all locations in the system (e.g., motors, gripper, and force torque sensor on the robot and the storage and processing sub-systems of the controller). The robot can be connected to its controller through either a wired or wireless communication link. Active probing can be implemented to monitor the health of the communication link for detecting system health concerns...According to one embodiment, the system monitored by the process of FIG. 6 is a transaction processing system. For the purposes of this exemplary process, a schematic diagram of a transaction processing system 600 is illustrated in FIG. 6. Referring to FIG. 6, system 600 can include a frontend module 602 for receiving incoming transaction traffic. Frontend module 602 can then forward the incoming traffic to backend module 1 604 and backend module 2 606 based on a load balancing scheme. Backend modules 604 and 606 can perform transaction processing on the received transaction traffic and return response information to frontend module 602. In addition, one of backend modules 602 and 604 can handle the transaction processing duties of both modules 602 and 604 on the failure of the other module. Modules 602, 604, and 606 can forward log messages, probe responses, and heartbeat message to a log server and monitoring station 608...” paragraphs 0039/0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Geffen with the teaching of Mishra because the teaching of Mishra would improve the system of Berg and Geffen by providing a period signal generated by hardware or software to indicate normal operation or to synchronize other parts of a computer system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2020/0287992 A1 to Berg et al. in view of U.S. Pub. No. 2018/0370033 A1 to Geffen et al. as applied to claim 10 above, and further in view of U.S. Pub. No. 2019/0392949 A1 to Schermeier et al.

As to claim 13, Berg as modified by Geffen teaches the non-transitory computer-readable medium claim 10, however it is silent with reference to wherein the logged data is sent to the one or more cloud computing systems after a predetermined amount of data has been collected, after a predetermined time period has elapsed, or both.  
Schermeier teaches wherein the logged data is sent to the one or more cloud computing systems after a predetermined amount of data has been collected, after a predetermined time period has elapsed, or both
(“...According to a further preferential embodiment, at least one of the, preferably all, method steps and preferably also the parameters of the respective method step are logged; i.e. in particular the method step performed and/or its parameters stored, preferably with an indication of time and/or location. This advantageously enables procedures to be reproduced at a later point in time, in case of failure if necessary, and/or increasing the treatment safety. A further advantage can lie in the need for medical accessories to date being determined as well as in particular a future need being able to be predicted on the basis of same. Medical accessories can thus be predictively ordered and/or a shortage of actual medical accessory inventory or the non-availability of a specific medical accessory prevented. In a further preferential variant, the actual storage conditions and/or deviations of the actual storage conditions from the required storage conditions are thereby logged at regular or intermittent time intervals and/or logged subject to occurrence of a condition—for instance, preferably a deviating of the actual storage conditions from the required storage conditions...” paragraph 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Berg and Geffen with the teaching of Schermeier because the teaching of Schermeier would improve the system of Berg and Geffen by providing a technique of logging information periodically to allow the user the flexibility of choosing when to log information, preferably at downtime. 

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2018/0284709 A1 to Dubey et al and directed to an automation optimization engine that provides a closed loop nodal analysis on a process performance tree where automation optimization engine applies machine learning techniques.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194